          Case: 1:06-cv-00552 Document #: 1008 Filed: 02/20/19 Page 1 of 3 PageID #:21809             t'<--,-


                          NoBnleBN          Wucr m=[q.oc,e
                                       EAS{@1)   Dx/Tsq)-r



                               Pta,r*,ffi            I$0,      cb C s52
                  \,
     Co)l}.ry of Cno(,       .!a\",
                                                                          FH[*,HE)
                                                                               FEB 2 o   ZOnfl
                              v{t)a",V,
                                                                           THOMAS G, BRUTON
                                                                         CLERK, U.S. DISTRICT COURT

              Ctlr*g f,iturrffiB cry1ru,         CfiJfU   sW MmJ$
         1,   Cln*,    fiarbzr        fn.                           *y*
S,,i:s*ln"1
wr,ts otrx*-rt +*
                             A',gtrT,so,ro,
                          oi,,      Q{r.,,^e      i: r,unf-n^ i.**uc
 An9u tr Corre6?
                 A-,daLe*,                        ^M;:*b;;iY:;'*r.
         2, AaAitrinalt    o+ cttnbeqeor\ lrr- cLag. (toruSe\re
                       I
fcfr0nu-, til,n ((*,,,1.,E Adrnnrrefamr
                                        drJ ,,i"J*,o, ***,
+ret {M ckL",n,oi ,*rriJ ;q tt jia
ffiano\i Cork qW)
                                                 ,,tf,                        fl"*r_,u,r,
         3" wnse^o'6 o&dra$
hs                          tuhich [,a uaj
         rer.e'u.,{^+,^r3-*rnerfr                              at u r-en
Li   v   ir-s \4zq                                hras rrEr r*e, Hou(euFrrba
)ocneone            ldsrT;ai
              -tlura E+;tailte
                              lFoltj,    arn (a 0{11 .rt pu,. t.,4 ps
                               clr:cK ci it                    rpas a,
fi at{ural !l or4s      Cs,*rn*dui1L
                                               _ri    C,
           u.l{tEPsrrRu,              a+s   r.lnbvr fc{t (* st}.,*
                              c   I


            hrL Wnf #UX acr.rtron a1
                                                           L
                                                                o
                                                                               cn,   *
Ston+                                L_tr\
fo
                                        iE e^+ttl,t                            )
      PaYtn*r,,t rn     $,;s cuuv,
     Case: 1:06-cv-00552 Document #: 1008 Filed: 02/20/19 Page 2 of 3 PageID #:21810




r
        a(e *ay
        ?   te       e:'Sfy, :|tr                                 .2 D   t   <
    degositAin the U.g. NLa,,t tha             ar+rA*A",QtagS
ffia wVef; Vrf\1 ro Co,r,-,s{,9 Vrrlbosa                   orJr
)Wn-u.nru C.C, [n Vte pnzT, ft\rncr\S"
G: P.,i onr Coro?w}-.nL- K,nn frXX
     ClorYLL uffir*                    Coo\( Lvu,*y qfnYt'; A*+/
      .+ ?,9tr, r* Cri..,k
    U
                                       2V 5o L, U\ r farni4
    7lq' g, Vya.cborn                  Cko rTt',u,rsbofi
    C   hqor
            U'
                 7t bo ba 4
                                                      ffi"Zq
                                                      +V'ilwna ('c
                                                                                  g-Lbbo+
                                                                                 . ,,
                                                      L'iit'-|+ffi" a+ t+uE
                                                      V r'p nn/4 c 71, bzqq"S
             Case: 1:06-cv-00552 Document #: 1008 Filed: 02/20/19 Page 3 of 3 PageID #:21811

Aqr\ t'nr#                                                                                                 i4:irrii';r i ilti .tlr:l \tlr'{'"t'42ti

 haun                                                                                                         i:i i:'jir'ri4 4-l*r_..adi
                                                                                                                                    r i.r-t   .r-ii\'i
                                                                                                                                              ar,.J. i
                                                                                                                                                         i;;/
                                                                                                                                                         7.
                                                                                                                                                                i
                                                                                                                                                                L



trtoV                     l+ l+lrE
                        bzqqs,,
                                                                    -,:;,   : , ",   '
                                                           v.w.                           ?c i\ 0     n*r Co f r eS ?,onJ."I
                                                                                                              offi cL
                                                                                                                                                     I

                                                                                         CterK,E
                                                                                         u.5. Di6+ric-f Cpur*
        ilflillIillllilffi illllffilllllililllltlllllllllllillill
                                                                                         7lq q., Deatboro
              02t2012019-24
                                                                       :,i:+* i
                                                                                         Cheotlt,(ooba+
                                                                                            U ' ,,,11,;;,,lllltl'lllf l|llltlltllltll,l,ltll,f l,lltltt',l1ltlt,
                                                                                     Air;IrEi3
